Citation Nr: 0303729	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a post-operative 
cardiovascular disorder to include coronary artery disease, 
coronary artery bypass graft residuals, and cerebrovascular 
disease secondary to the veteran's service-connected 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1964 to December 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied both 
service connection for a post-operative cardiovascular 
disorder to include coronary artery disease secondary to the 
veteran's post-traumatic stress disorder (PTSD) and special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In January 2002, the 
veteran was afforded a video hearing before the undersigned 
Veterans Law Judge.  At the hearing, the veteran expressly 
withdrew his claim for special monthly pension based on the 
need for regular aid and attendance or at the housebound 
rate.  The veteran has been represented throughout this 
appeal by the American Legion.  

The veteran has submitted an informal claim of entitlement to 
an increased disability evaluation for his PTSD.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claims adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD.  

2.  The veteran's post-operative coronary artery disease with 
coronary artery bypass graft residuals and cerebrovascular 
disease has not been objectively shown to have been 
precipitated by or to have increased in severity secondary to 
his service-connected PTSD.  

CONCLUSION OF LAW

A post-operative cardiovascular disorder to include coronary 
artery disease, coronary artery bypass graft residuals, and 
cerebrovascular disease was not proximately due to or the 
result of the veteran's service-connected PTSD, nor was it 
aggravated thereby.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for a 
post-operative cardiovascular disorder secondary to the 
veteran's PTSD, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.  The Board 
conducted its own development of the record on two occasions 
and the veteran was subsequently notified of his right to 
submit evidence in response thereto.  Clearly, he has notice 
of what evidence was required and he responded that all 
evidence is in the VA records, which has already been made 
part of the record.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran advances on appeal that he incurred a chronic 
post-operative cardiovascular disorder secondary to his 
service-connected PTSD.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  The Court has clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
PTSD.  

At a December 1996 VA examination for compensation purposes, 
the veteran reported that he experienced the onset of angina 
in approximately 1995; suffered a myocardial infarction in 
April 1996; subsequently underwent a coronary artery bypass 
graft procedure; and may have sustained a "light' 
cerebrovascular accident during the procedure.  The veteran 
was diagnosed with a history of hypertension; four vessel 
coronary artery bypass graft residuals with coronary 
insufficiency; and a history of depression and/or an intra-
operative "small" stroke.  

An undated written statement from Muhammed Ata, M.D., 
received in September 1999 notes that the veteran was 
service-connected for "anxiety and depression problems."  
The physician commented that:

Patient states that due to increased 
stress, he developed heart problems.  It 
is well-known that anxiety and 
apprehension increases the catecholamine 
level in the system which leads to 
artherosclerosis and development of 
cardiac and carotid atherosclerosis.  
Patient asked me whether this may be the 
case.  I think that anxiety and stress 
are well-known to precipitate or worsen 
atherosclerotic phenomenon in body and 
may have contributed to his underlying 
condition.  

In his June 2000 Appeal to the Board (VA Form 9), the veteran 
advanced that "it is well-known that stress, anxiety, and 
apprehension (all symptoms of PTSD) increase the 
catecholamine level in the system which leads to the 
development of cardiac and carotid atherosclerosis."  

In an August 2001 written statement, Dr. Ata clarified that:

The patient states that he still gets 
nightmares about the Vietnam War and gets 
palpitations at night.  PTSD nightmares, 
etc., are known to increase sympathetic 
activity and adrenaline output causes 
arteriosclerosis which may be 
contributing to his carotid and cardiac 
arteriosclerotic disease.  

At the January 2002 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that his physicians 
believed that his PTSD, stress, and medication caused his 
chronic cardiovascular disorder.  He clarified that he had 
been initially diagnosed with a cardiovascular disorder ten 
or twelve years after service separation.  

At an August 2002 VA examination for compensation purposes, 
the veteran was diagnosed with post-operative coronary artery 
disease with coronary artery bypass graft residuals, 
hypertension, and cerebrovascular disease.  The VA examiner 
commented that:

His coronary disease is not related to 
his PTSD.  It is due to his abnormal 
lipids and probably his hypertension.  
There is no evidence to my knowledge that 
stress will cause arteriosclerosis, 
particularly of the degree that [the 
veteran] has which involves, at least, 
his coronary arteries and his cerebral 
vasculature.  

In a November 2002 addendum to the report of the August 2002 
VA examination for compensation purposes, the VA examiner 
indicated that "it is less than as likely as not that the 
veteran's cardiac disorder has been made more severe by his 
PTSD."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts on appeal that he incurred a 
chronic post-operative cardiovascular disorder secondary to 
his PTSD or, in the alternative, that his service-connected 
psychiatric disability aggravated his post-service 
cardiovascular disability.  The veteran's chronic 
cardiovascular disabilities have not been objectively shown 
to be either etiologically related to his PTSD or to have 
chronically increased in severity due to his 
service-connected psychiatric disability.  The VA examiner at 
the August 2002 VA examination for compensation purposes of 
record explicitly stated that the veteran's post-operative 
cardiovascular disabilities were not etiologically related to 
his PTSD.  Indeed, the VA doctor attributed the onset of the 
veteran's cardiovascular disorders to his abnormal lipid 
levels and hypertension.  In addressing whether the veteran's 
PTSD aggravated his nonservice-connected cardiovascular 
disabilities, the VA examiner opined that it was "less than 
as likely as not" that the veteran's service-connected 
psychiatric disability increased the severity of his 
cardiovascular disability.  The Board notes that the 
September 1999 and August 2001 written statements from Dr. 
Ata advance that the veteran's PTSD "may have contributed 
to" the onset of the claimed cardiovascular disability and 
"may be contributing to his carotid and cardiac 
arteriosclerotic disease."  Dr. Ata did not specifically 
conclude that the veteran's psychiatric disability actually 
either precipitated the onset of the claimed disorder or 
affected the severity of the disability.  In reviewing a 
similar factual scenarios, the Court has held that a medical 
opinion expressed in terms of "may" also implies " may or 
may not" and is too speculative to establish a plausible 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Given the Court's 
holding, the Board finds that the VA examiner's opinion to be 
more persuasive than that expressed by Dr. Ata.  

The veteran testified on appeal that he believed that his 
service-connected psychiatric disorder either caused the 
onset of his chronic cardiovascular disabilities and/or 
increased the severity of that disability.  The Board notes 
that the veteran is not a medical professional.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The clinical record does not establish an etiological 
relationship between the veteran's cardiovascular disability 
and his service-connected PTSD.  In the absence of persuasive 
and competent evidence establishing that the veteran's 
post-operative cardiovascular disability is proximately due 
to or the result of the veteran's service-connected PTSD or 
was aggravated by the psychiatric disability, the Board 
concludes that service connection is not warranted.  


ORDER

Service connection for a post-operative cardiovascular 
disorder to include coronary artery disease, coronary artery 
bypass graft residuals, and cerebrovascular disease secondary 
to the veteran's service-connected post-traumatic stress 
disorder is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

